Citation Nr: 1314487	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  12-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the September 2010 rating decision, the RO also continued to deny a claim for a rating higher than 10 percent for pseudofolliculitis barbae.  At the time, the Veteran had already appealed this issue to the Board by way of a May 2009 substantive appeal.  The Board denied this claim in a September 2011 decision.  However, following the Veteran's notice of disagreement with the September 2010 decision in November 2010, the RO erroneously included this issue in a January 2012 statement of the case, even though the issue had been decided by the Board and was no longer on appeal.  The issue was not included in any of the RO's subsequent supplemental statements of the case, and is not before the Board at this time.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 


REMAND

In his January 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at in Washington, DC.  In a subsequent statement, received by VA in January 2011, within 30 days of the date that the RO issued the most recent supplemental statement of the case the Veteran, the Veteran's attorney requested that the Board hearing take place by videoconference at the RO.  Therefore, the Veteran should be scheduled for the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.707, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



